      Case 5:20-cv-00218-TKW-MJF Document 1 Filed 08/19/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF FLORIDA
                                PANAMA CITY DIVISION

VICTOR HILL,

               Plaintiff,

vs.                                      CASE NO.:

HEWETT TIRE & AUTO CENTER,
INC., A FLORIDA CORPORATION,
HOME TOWN TOWING #1, INC.,
A    FLORIDA    CORPORATION,
BILLY          E.    HEWETT,
INDIVIDUALLY,     BILLY.  E.
HEWETT, JR., INDIVIDUALLY,
AND       SANDRA     HEWETT,
INDIVIDUALLY,

             Defendants.
________________________________/

                  COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, VICTOR HILL, sues the Defendants, HEWETT TIRE & AUTO

CENTER, INC., a Florida Corporation, HOME TOWN TOWING #1, INC., a Florida

Corporation, BILLY E. HEWETT, Individually, BILLY E. HEWETT, JR.

Individually, and SANDRA HEWETT, Individually (hereinafter collectively referred

to as “Defendants”), and alleges:

      1.     Plaintiff was an employee of Defendants and brings this action for

unpaid overtime compensation, and other relief under the Fair Labor Standards Act,

as amended, 29 U.S.C. § 216(b) (“FLSA”) and Fla. Const. Art. X § 24(b).




                                          1
        Case 5:20-cv-00218-TKW-MJF Document 1 Filed 08/19/20 Page 2 of 9



                             GENERAL ALLEGATIONS

        2.    Plaintiff performed work for Defendants in Bay County, Florida, among

other locations.

        3.    Plaintiff worked for Defendants from early 2017, until July 2, 2020.

        4.    Plaintiff was hired as a tow truck driver and dispatcher.

        5.    Plaintiff’s duties included, but were not limited to, providing towing

services, lockout services, gas services, changing flat tires, handling dispatch calls,

answering Defendants’ phone lines after regular businesses hours, and providing

“jump” starts to Defendants’ customers.

        6.    Throughout Plaintiff’s employment, his compensation plan changed

several times.

        7.    From early 2017, until about April 2018, Plaintiff was paid on a

commission basis.

        8.    On or about April 2018, Plaintiff began earning a salary of $750.00 per

week.

        9.    On or about March 2020, until around May 2020, Plaintiff’s salary was

reduced to $500.00 per week.

        10.   On or about May 2020, Plaintiff’s pay was changed back to a salary of

$750.00 per week.

        11.   During his employment with Defendants, Plaintiff routinely worked over

forty (40) hours per week.

        12.   During his employment with Defendants, Plaintiff never received any



                                           2
      Case 5:20-cv-00218-TKW-MJF Document 1 Filed 08/19/20 Page 3 of 9



additional compensation for any hours worked over forty (40) per week.

       13.    During Plaintiff’s employment with Defendant, in at least one or more

weeks, Plaintiff’s regular rate of pay fell below the applicable minimum wage.

       14.    Defendant, HEWETT TIRE & AUTO CENTER, INC., is a Florida

Corporation that operates and conducts business in, among others, Bay County,

Florida and is therefore, within the jurisdiction of this Court.

       15.    Defendant, HOME TOWN TOWING #1, INC, is a Florida Corporation

that operates and conducts business in, among others, Bay County, Florida and is

therefore, within the jurisdiction of this Court.

       16.    At all times relevant to this action, BILLY E. HEWETT, is an individual

resident of the State of Florida, who owns and operates HEWETT TIRE & AUTO

CENTER, INC., and HOME TOWN TOWING #1, INC, and who regularly exercised

the authority to: (a) hire and fire employees; (b) determine the work schedules for the

employees; and (c) control the finances and operations of HEWETT TIRE & AUTO

CENTER, INC., and HOME TOWN TOWING #1, INC. By virtue of having regularly

exercised that authority on behalf of HEWETT TIRE & AUTO CENTER, INC., and

HOME TOWN TOWING #1, INC, BILLY E. HEWETT, is an employer as defined by

29 U.S.C. § 201, et seq.

       17.    At all times relevant to this action, BILLY E. HEWETT, JR., is an

individual resident of the State of Florida, who owns and operates HEWETT TIRE &

AUTO CENTER, INC., and HOME TOWN TOWING #1, INC, and who regularly

exercised the authority to: (a) hire and fire employees; (b) determine the work



                                             3
      Case 5:20-cv-00218-TKW-MJF Document 1 Filed 08/19/20 Page 4 of 9



schedules for the employees; and (c) control the finances and operations of HEWETT

TIRE & AUTO CENTER, INC., and HOME TOWN TOWING #1, INC. By virtue of

having regularly exercised that authority on behalf of HEWETT TIRE & AUTO

CENTER, INC., and HOME TOWN TOWING #1, INC, BILLY E. HEWETT, JR, is

an employer as defined by 29 U.S.C. § 201, et seq.

      18.    At all times relevant to this action, SANDRA HEWETT, is an individual

resident of the State of Florida, who owns and operates HEWETT TIRE & AUTO

CENTER, INC., and HOME TOWN TOWING #1, INC, and who regularly exercised

the authority to: (a) hire and fire employees; (b) determine the work schedules for the

employees; and (c) control the finances and operations of HEWETT TIRE & AUTO

CENTER, INC., and HOME TOWN TOWING #1, INC. By virtue of having regularly

exercised that authority on behalf of HEWETT TIRE & AUTO CENTER, INC., and

HOME TOWN TOWING #1, INC, SANDRA HEWETT, is an employer as defined by

29 U.S.C. § 201, et seq.

      19.    Each of these Defendants employed Plaintiff, directly and/or indirectly,

jointly and/or severally, and acted in the interest of an employer toward Plaintiff,

during the last three years, including without limitation directly or indirectly

controlling and directing the terms of employment and compensation of Plaintiff.

      20.    This action is brought under the FLSA to recover from Defendants

overtime compensation, liquidated damages, and reasonable attorneys’ fees and costs.

      21.    This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

§1331 and the FLSA and the authority to grant declaratory relief under the FLSA



                                           4
      Case 5:20-cv-00218-TKW-MJF Document 1 Filed 08/19/20 Page 5 of 9



pursuant to 28 U.S.C. §2201 et seq.

      22.    This Court has supplemental jurisdiction over Plaintiff’s claims pursuant

to 28 U.S.C. §1367.

      23.    Based upon information and belief, the annual gross revenue of

Defendants was in excess of $500,000.00 per annum during the relevant time periods.

      24.    At all times material hereto, Defendants had (2) or more employees

handling, selling or otherwise working on goods or materials that had been moved in

or produced for commerce including, inter alia, trucks, employee uniforms, and

gasoline/diesel which were used directly in furtherance of Defendants’ commercial

activity of operating towing services, repair and roadside assistance companies.

      25.    Therefore, Defendants are an enterprise covered by the FLSA, and as

defined by 29 U.S.C. §203(r) and 203(s).

      26.    At all times material hereto, Plaintiff was “engaged in commerce” and

subject to individual coverage of the FLSA by virtue of providing services on highways

that regularly facilitated the flow of interstate commerce.

                 MINIMUM WAGE AND OVERTIME VIOLATIONS

      27.    At all times relevant to this action, Defendants failed to comply with Fla.

Const. Art. X § 24 and the FLSA because Plaintiff performed services for Defendants

for which he was not paid full minimum wages for all hours worked and no provisions

were made by Defendants to properly pay Plaintiff for all overtime hours worked.

      28.    During his employment with Defendants, Plaintiff was not paid time and

one-half his regular rate of pay for all hours worked in excess of forty (40) per week



                                            5
         Case 5:20-cv-00218-TKW-MJF Document 1 Filed 08/19/20 Page 6 of 9



during one or more work weeks.

         29.   During his employment with Defendants, Plaintiff routinely worked

overtime hours, increasing each week of his employment with Defendants.

         30.   During his employment with Defendants, Plaintiff never received any

additional compensation for any hours worked over forty (40) per week.

         31.   Plaintiff’s job duties clearly do not meet any exemptions from overtime

compensation provided by the FLSA.

         32.   Based upon the above policies, Defendants have violated the FLSA by

failing to pay complete overtime pay for each hour worked over forty (40) per week.

   COUNT I – RECOVERY OF MINIMUM WAGES (FLORIDA CONSTITUTION)

         33.   Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1-32 above.

         34.   Plaintiff is/was entitled to be paid the minimum wage for each hour

worked per week.

         35.   During his employment with Defendants, Plaintiff was not always paid

the minimum wage for each hour worked in violation of Fla. Const. Art. X § 24.

         36.   As a result of Defendants’ intentional, willful and unlawful acts in

refusing to pay Plaintiff minimum wages for each hour worked in one or more work

weeks, Plaintiff has suffered damages plus incurring reasonable attorney’s fees and

costs.

         37.   Defendants did not have a good faith basis for its failure to pay Plaintiff

minimum wages for each hour worked.



                                             6
         Case 5:20-cv-00218-TKW-MJF Document 1 Filed 08/19/20 Page 7 of 9



         38.   As a result of Defendants’ willful violation of the law, Plaintiff is entitled

to liquidated damages in an amount equal to unpaid wages.

         39.   Plaintiff demands a trial by jury.

         WHEREFORE,        Plaintiff,   VICTOR      HILL,   demands     judgment     against

Defendants for unpaid compensation, liquidated damages, reasonable attorneys’ fees

and costs incurred in this action, declaratory relief, and any and all further relief that

this Court determines to be just and appropriate.

               COUNT II – RECOVERY OF MINIMUM WAGES (FLSA)

         40.   Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1-32 above.

         41.   Plaintiff is/was entitled to be paid the minimum wage for each hour

worked per week.

         42.   During his employment with Defendants, Plaintiff was not paid the

minimum wage for each work week of work performed in violation of the FLSA.

         43.   As a result of Defendants’ intentional, willful and unlawful acts in

refusing to pay Plaintiff minimum wages for each hour worked in one or more work

weeks, Plaintiff has suffered damages plus incurring reasonable attorneys’ fees and

costs.

         44.   Defendants did not have a good faith basis for its failure to pay plaintiff

minimum wages for each hour worked.

         45.   As a result of Defendants’ willful violation of the FLSA, Plaintiff is

entitled to liquidated damages.



                                              7
         Case 5:20-cv-00218-TKW-MJF Document 1 Filed 08/19/20 Page 8 of 9



         46.   Plaintiff demands a trial by jury.

         WHEREFORE,       Plaintiff,   VICTOR       HILL,   demands   judgment    against

Defendants for unpaid compensation, liquidated damages, reasonable attorneys’ fees

and costs incurred in this action, declaratory relief, and any and all further relief that

this Court determines to be just and appropriate

               COUNT III - RECOVERY OF OVERTIME COMPENSATION

         47.   Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1-32 above.

         48.   Plaintiff worked in excess of forty (40) hours per week.

         49.   Plaintiff was not properly compensated at the statutory rate of one and

one-half times his regular rate of pay for the hours that he worked in excess of forty

(40) hours each workweek.

         50.   Plaintiff is entitled to be paid at the statutory rate of one and one-half

times Plaintiff’s regular rate of pay for those hours worked in excess of forty (40)

hours.

         51.   At all times material hereto, Defendants failed, and continue to fail, to

maintain proper time records as mandated by the FLSA.

         52.   Defendants’ actions were willful and/or manifested a reckless disregard

for the provisions of the FLSA as evidenced by its failure to compensate Plaintiff at

the statutory rate of one and one-half times Plaintiff’s regular rate of pay for his hours

worked in excess of forty (40) hours per work week when Defendants knew, or should

have known, such was, and is due to Plaintiff.



                                             8
      Case 5:20-cv-00218-TKW-MJF Document 1 Filed 08/19/20 Page 9 of 9



      53.    Defendants failed to properly disclose or apprise Plaintiff of Plaintiff’s

rights under the FLSA.

      54.    Due to the intentional, willful, unlawful acts of Defendants, Plaintiff

suffered and continues to suffer, damages and lost compensation for his hours worked

over forty (40) hours per work week, plus liquidated damages.

      55.    Plaintiff is entitled to an award of reasonable attorneys’ fees and costs

pursuant to 29 U.S.C. § 216(b).

      WHEREFORE,         Plaintiff,   VICTOR    HILL,   demands     judgment    against

Defendants for unpaid overtime compensation, liquidated damages, reasonable

attorneys’ fees and costs incurred in this action, declaratory relief, and any and all

further relief that this Court determines to be just and appropriate.

                             DEMAND FOR JURY TRIAL

      Pursuant to Fed. R. Civ. P. 28(b), Plaintiff hereby demands a trial by jury.



      Dated this 19th day of August, 2020.

                                  /s/ Gregory Schmitz
                                  Gregory R. Schmitz, Esq.
                                  FBN 0094694
                                  Ryan D. Naso, Esq.
                                  FBN 1010800
                                  Morgan & Morgan, P.A.
                                  20 N. Orange Ave., 14th Floor
                                  Orlando, FL 32802-4979
                                  Telephone: (407) 236-9175
                                  Facsimile: (407) 245-3401
                                  Email: gschmitz@forthepeople.com
                                         rnaso@forthepeople.com
                                         mbarreiro@forthepeople.com
                                  Attorneys for Plaintiff

                                           9
